Citation Nr: 1514751	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-15 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an initial compensable evaluation for residuals of prostate cancer, status-post radical prostatectomy with erectile dysfunction prior to March 4, 2014.

2.  Entitlement to an initial evaluation in excess of 10 percent on or after March 4, 2014.  



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America 



ATTORNEY FOR THE BOARD

L. Jeng, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from August 1968 to June 1970.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that decision, the RO granted service connection for prostate cancer, status-post radical prostatectomy with erectile dysfunction, and assigned a noncompensable evaluation effective from November 12, 2010. 

The Board remanded the case for further development in January 2014.  That development was completed, and the case has since been returned to the Board for appellate review.

During the pendency of the appeal, in an August 2014 rating decision, the Appeals Management Center (AMC) increased the disability evaluation to 10 percent effective from March 4, 2014.  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue remains on appeal and has been recharacterized as reflected on the title page.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's residuals of prostate cancer have been productive of urinary frequency with awakening to void three times per night.  He has not had a daytime voiding interval less than one hour or awakening to void five or more times per night.

2.  The Veteran's residuals of prostate cancer are not productive of urinary tract infections, obstructed voiding, or urine leakage requiring the wearing of absorbent materials or the use of an appliance.  

3.  The Veteran has erectile dysfunction, but he has not been shown to have deformity of the penis, and the RO has already awarded him special monthly compensation for the  loss of use of a creative organ. 


CONCLUSION OF LAW

The criteria for an initial 20 percent evaluation, but no higher, for residuals of prostate cancer, status-post radical prostatectomy with erectile dysfunction have been met for the entire appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-414, 4.115a, 4.115b, Diagnostic Code 7527 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran in this case is challenging the initial evaluation assigned following the grant of service connection for residuals of prostate cancer.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91. See also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for this disability.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The record includes written statements provided by the Veteran and his representatives.  The Veteran has not otherwise identified any available, outstanding records that are relevant to the claim decided herein. 

The Veteran was also afforded VA examinations in January 2011, March 2013, and March 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted by the Board in the January 2014 remand, the March 2013 VA examination report was inadequate because there were several internal inconsistencies in the report.  However, the Board finds that the remainder of the VA examination reports, when taken together, are adequate to decide the case because they are predicated on a review of the claims file, as well as on examinations during which a history was solicited from the Veteran, and they fully address the rating criteria that are relevant to rating the disability in this case. 

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined. 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95.

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).

As noted above, the Board remanded this matter for further development in January 2014.  The Board instructed the AMC to provide the Veteran another examination and readjudicate the claim.  Subsequently, the Veteran was afforded an examination in March 2014, and his claim was readjudicated in an August 2014 supplemental statement of the case.  Thus, there is compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.




Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time. Fenderson, 12 Vet. App. at 126-27. 

The Veteran's residuals of prostate cancer are currently assigned a noncompensable evaluation prior to March 4, 2014, and a 10 percent evaluation thereafter, pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7527.  Under that diagnostic code, residuals of prostate gland injuries, infections, and hypertrophy are evaluated as voiding dysfunction or urinary tract infection, which ever is predominant.  

In this case, there is simply no evidence of urinary tract infections.  In fact, the Veteran denied having a history of urinary tract infections during the January 2011 VA examination, and the March 2014 VA examiner indicated that the Veteran did not have a history of recurrent symptomatic urinary tract or kidney infections.  Accordingly, the Veteran's disability will be rated based on voiding dysfunction. 

Voiding dysfunction is evaluated under the three subcategories of urine leakage, urine frequency, and obstructed voiding.  Under the subcategory of urine leakage, a 20 percent disability evaluation is assigned for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials that must be changed less than two times per day.  A 40 percent evaluation is warranted for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials that must be changed two to four times per day.

Under the subcategory of urinary frequency, a 10 percent disability evaluation is contemplated for a daytime voiding interval between two and three hours or awakening to void two times per night.  A 20 percent disability evaluation is warranted for a daytime voiding interval between one and two hours or awakening to void three to four times per night.  A 40 percent evaluation is assigned when the daytime voiding interval is less than one hour; or there is awakening to void five or more times per night.

Under the subcategory of obstructed voiding, a 10 percent disability evaluation is assigned when there is marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: post void residuals greater than 150 cc; uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); recurrent urinary tract infections secondary to obstruction; or stricture disease requiring periodic dilation every two to three months.  A 20 percent disability evaluation is warranted for urinary retention requiring intermittent or continuous catheterization.  A 30 percent evaluation is assigned for urinary retention requiring intermittent or continuous catheterization.  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.

On VA examination in January 2011, the Veteran reported having dysuria, but he denied experiencing hesitancy/difficulty starting a stream, a weak/intermittent stream, straining to urinate, hematuria, dribbling, urethral discharge, frequency, and nocturia.  He indicated that he had intermittent urinary leakage and incontinence not requiring pads or other absorbent material.  He also indicated that no appliance was required at that time.  The Veteran further denied a history of urinary tract infections, obstructive voiding, renal failure or renal dysfunction, acute nephritis, or hydronephrosis.  He did report having erectile dysfunction.  The examiner noted a diagnosis of prostate cancer status-post radical prostatectomy with residual scar, urinary incontinence, and erectile dysfunction.  The subjective factors were prostate cancer with radical prostatectomy, dysuria, urinary tract infection, urinary incontinence, and impotence.  The objective factors were a residual scar, absent prostate gland, a normal genital examination, and normal PSA level.  The examiner also provided a diagnosis of erectile dysfunction most likely caused by prostate cancer, as the prostate cancer affected the nerve supply to the genitals.  

A February 2011 VA treatment record documented mild stress incontinence, which the Veteran could symptomatically manage, and erectile dysfunction that was
unresponsive to treatment.  

In his March 2012 notice of disagreement, the Veteran stated that he did not wear pads, had daily partial incontinence, voided two to three times a night, had frequent urination during the day, and had a weak stream.  

A March 2012 VA treatment record noted mild stress incontinence, the symptoms of which the Veteran could manage.  He also had residual incontinence, weak stream, and nocturia two to three times, and erectile dysfunction was noted. 

Although the Board previously determined that the March 2013 VA examination report contained several inconsistencies, the Board notes that Veteran's reported history at that time was later confirmed by his representative in its December 2014 informal hearing presentation.  The examiner indicated that the Veteran had no control over his bladder when he sneezed and that he also had erectile dysfunction.  

In a May 2013 statement, the Veteran indicated that he had incontinence and voiding dysfunction resulting in having to get up three times a night.  He stated that he did not wear absorbent material and that he had erectile dysfunction.  

The March 2014 VA examination report noted that the Veteran's prostate cancer was in remission.  He had voiding dysfunction causing urine leakage, and he experienced stress incontinence, but did not require the use of any appliance.  His voiding dysfunction increased urinary frequency resulting in daytime voiding interval between two and three hours and nighttime awakening to void two times.  The examiner specifically determined that the Veteran did not have a history of recurrent symptomatic urinary tract or kidney infections.  He did, however, have erectile dysfunction from his radical prostatectomy.  

Initially, the Board finds that the Veteran is entitled to a 20 percent evaluation throughout the appeal period.  In this regard, the Board notes that the Veteran reported voiding two to three times a night in his March 2012 notice of disagreement, a March 2012 VA treatment record, and a May 2013 statement.  The Veteran later told the March 2014 VA examination report that he had nighttime awakening to void two times per night.  Under the subcategory of urinary frequency, a 10 percent disability evaluation is contemplated for awakening to void two times per night, and a 20 percent evaluation is warranted for awakening to void three to four times per night.  Thus, there is evidence showing that the Veteran's disability has fluctuated and required between voiding two to three times per night over the course of several year.  Thus, resolving reasonable doubt in favor of the Veteran, the Board concludes that he is entitled to an initial 20 percent evaluation for urinary frequency for the entire appeal period.

The Board has also considered whether the Veteran is entitled to an initial evaluation in excess of 20 percent at any point during the appeal period.  However, he has not been shown to have a daytime voiding interval less than one hour or awakening to void five or more times per night.  Indeed, the Veteran has never reported, nor does the medical evidence show, such urinary frequency.  He has only generally asserted that he has frequent urination during the day and reported that he voids two to three times per night.  The March 2014 VA examiner also noted that he had a daytime voiding interval between two and three hours and nighttime awakening to void two times.  As such, the Veteran has not been shown to meet the criteria for a higher evaluation for urinary frequency.

Moreover, the evidence does not show that the Veteran has continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials that must be changed two to four times per day.  Indeed, the Veteran told the January 2011 VA examiner that he had urinary leakage and incontinence that did not require pads or other absorbent material.  He reiterated that he did not wear pads or absorbent material in his March 2012 notice of disagreement and May 2013 statement.  It was further noted in the March 2014 VA examination report that the Veteran had stress incontinence, but the examiner declined to check the boxes indicating that he required absorbent material. Moreover, he specifically indicated that the Veteran did not require the use of an appliance.  As such, the Veteran has not been shown to meet the criteria for a higher evaluation for urine leakage.

In addition, the evidence does not show that the Veteran has urinary retention requiring intermittent or continuous catheterization.  He denied having a history of obstructive voiding during the January 2011 VA examination, and the March 2014 VA examiner indicated that the Veteran's voiding dysfunction did not cause signs or symptoms of obstructed voiding.  As such, the Veteran has not been shown to meet the criteria for a higher evaluation for obstructed voiding.  

The Board has also considered whether the Veteran is entitled to a higher or separate or higher rating for his erectile dysfunction.  Under Diagnostic Code 7522, a 20 percent rating is assigned when there is evidence of deformity of the penis with loss of erectile power. 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2014).   A footnote to Diagnostic Code 7522 also indicates the disability is to be reviewed for entitlement to special monthly compensation for loss of use of a creative organ under 38 C.F.R. § 3.350(a). 

The VA Adjudication Procedure Manual confirms that two requirements must be met before a 20 percent evaluation can be assigned for deformity of the penis with loss of erectile power under Diagnostic Code 7522 - (1) the deformity must be evident, and (2) the deformity must be accompanied by loss of erectile power. Simply stated, the condition is not compensable in the absence of penile deformity. See M21-1MR, Part III, Subpart iv, Chapter 4, Section I, Topic 34, Block a (August 3, 2009). 

Upon review of the evidence, the Veteran does not meet the criteria for a 20 percent rating under Diagnostic Code 7522.  The Veteran clearly has loss of erectile power; however, the evidence of record does not reveal any physical deformity of the Veteran's penis. See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  That is, the requirement under Diagnostic Code 7522 of deformity of the penis "with" loss of erectile power clearly means that both factors are required.  In this regard, the Veteran has not reported, and the evidence does not document any penile deformity.  In fact, the January 2011 VA examiner noted that an examination of his penis was normal.  There was no deformity, masses, or tenderness.  Accordingly, there is no lay or medical support for a compensable disability rating for the Veteran's erectile dysfunction under Diagnostic Code 7522.  Moreover, the Board notes that he is already in receipt of special monthly compensation for loss of use of a creative organ.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. 
§ 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Indeed, the Veteran's primary complaints of incontinence and urinary frequency are contemplated in the rating criteria.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his disability renders him unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  


ORDER

An initial 20 percent evaluation, but no higher, for residuals of prostate cancer, status-post radical prostatectomy with erectile dysfunction, is granted for the entire appeal period. 



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


